 1   MICHAEL VON LOEWENFELDT (178665)
     mvl@wvbrlaw.com
 2   FRANK BUSCH (258288)
     busch@wvbrlaw.com
 3   WAGSTAFFE, VON LOEWENFELDT,
     BUSCH & RADWICK LLP
 4   100 Pine Street, Suite 725
     San Francisco, CA 94111
 5   Telephone: (415) 357-8900
     Fax: (415) 357-8910
 6
 7   Attorneys for Defendant
     CURTIS AYERS
 8
 9
10
11                         IN THE UNITED STATES DISTRICT COURT
12                      FOR THE EASTERN DISTRICT OF CALIFORNIA
13
14   ADVANCED BUILDING & FABRICATION,                 Case No. 2:13-cv-02380-MCE-CKD
     INC., a California Corporation, ROBERT
15   HONAN, an individual,
                                                      JOINT STIPULATION AND ORDER
16                                                    FOR DISMISSAL OF ACTION
                   Plaintiffs,                        AGAINST AYERS AND PAYMENT
17
            v.                                        JUDGE: Hon. Morrison C. England, Jr.
18
     CALIFORNIA HIGHWAY PATROL, JOHN                  TRIAL: [None]
19   WILSON, an individual, CURTIS J. AYERS,
20   an individual, and DOES 1 to 20, inclusive,

21   Defendants.

22
23
24
25
26
27
28


                                 STIP & ORDER RE DISMISSAL AND PAYMENT
 1                                JOINT STIPULATION AND ORDER
 2          Plaintiffs ROBERT HONAN and ADVANCED BUILDING & FABRICATION, INC.
 3   (collectively “Plaintiffs”), and Defendant CURTIS AYERS (collectively the “Parties hereto”)
 4   have reached a settlement of the claims against Mr. Ayers. The settlement shall be paid by non-
 5   party the California Department of Tax and Fee Administration (“CDTFA”).
 6          The Parties and CDTFA hereto therefore stipulate as follows:
 7          1.      The Court shall order non-party California Department of Tax and Fee
 8   Administration (“CDTFA”) to pay Plaintiffs, as part of the settlement of this matter and on
 9   behalf of Defendant Ayers, four hundred thousand dollars ($400,000.00) as provided by the
10   settlement agreement entered into between the Parties and CDTFA. A true and correct copy of
11   that settlement agreement is attached hereto as Exhibit A. CDTFA has joined this stipulation, as
12   reflected by its authorized signature below, and requires an order from the court for payment to
13   issue. Nothing in this stipulation is nor shall be construed as an admission of liability by any of
14   the Parties or CDTFA.
15          2.      CDTFA shall forthwith pay to Plaintiffs the sum of $400,000.00, which shall be
16   paid by a check or warrant and delivered by mail addressed as follows:
17                  Robert Honan
                    Owner, Advanced Building & Metal Fabrication, Inc.
18                  2810 California State Hwy. 32
19                  Chico, CA 95973

20          3.      Within five (5) court days of receipt of the $400,000 settlement amount, Plaintiffs

21   shall, pursuant to Federal Rule of Civil Procedure 41(a), dismiss all claims against Defendant

22   Ayers with prejudice. The dismissal does not affect the claims against the other defendants

23   currently named in this action.

24          4.      The Parties hereto shall bear their own attorneys’ fees and costs with respect to

25   the dismissed claims.

26          5.      This stipulation shall become effective upon entry of this Court’s order thereon.

27
28
                                                     -1-
                                STIP & ORDER RE DISMISSAL AND PAYMENT
 1          6.     Notwithstanding dismissal of Defendant Ayers, with prejudice, this Court should
 2   retain jurisdiction over the dismissed claims to enforce the terms of the Parties’ and CDTFA’s
 3   settlement agreement.
 4   Dated: _____________, 2019                   WAGSTAFFE, VON LOEWENFELDT,
                                                  BUSCH & RADWICK LLP
 5
 6                                          By:
                                                  MICHAEL VON LOEWENFELDT
 7
                                                  Attorneys for Defendant
 8                                                CURTIS AYERS
 9
10
     Dated: _____________, 2019                   ESTES LAW GROUP
11
12                                          By:
                                                  POLLY ESTES
13
14                                                Attorneys for Plaintiff
                                                  ROBERT HONAN AND ADVANCED
15                                                BUILDING & FABRICATION, INC.

16
     Dated: _____________, 2019                   CALIFORNIA DEPARTMENT OF TAX
17                                                AND FEE ADMINISTRATION
18                                          By:
                                                  NICOLAS MADUROS, Director
19
20          IT IS SO ORDERED.

21   Dated: August 6, 2019

22
23
24
25
26
27
28
                                                   -2-
                               STIP & ORDER RE DISMISSAL AND PAYMENT
